—Order, Supreme Court, Suffolk County (Alan Oshrin, J.), entered on or about December 30, 1991, which insofar as appealed from, denied defendants-appellants’ cross motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
We agree with the IAS Court that defendant Dr. Cardi’s affidavits in support of his cross motion, while substantiating the appropriateness of a cone biopsy, are bare and conclusory and insufficient to preclude liability as a matter of law with respect to plaintiff’s claim that excessive tissue was removed during that procedure necessitating further surgical procedures during her pregnancy. Having failed to make a prima facie showing of entitlement to judgment as a matter of law, the motion for summary judgment was properly denied (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Williams, JJ.